EXHIBIT 2
                                                                (https://www.aiasurety.com/)




                                                   About AIA
                               You are here:   Home (https://www.aiasurety.com) / About AIA




                                                     About AIA
                                                        Our History




The three companies that comprise AIA, Allegheny Casualty, International Fidelity and Associated Bond, have been
partnering with agents across the country for over a century. AIA was of cially formed in 2003 as an alliance of these
three industry leaders. AIA is committed to utilizing its unique “service-focused” approach to management, that
provides its family of agents with the knowledge, tools and resources they need to grow their business and succeed.

With over 150 years of combined experience between the companies, AIA has become the overwhelming industry
leader in agent service, national coverage, bail bonds written and number of agents. AIA prides itself on building long-
term relationships with its partner agents that foster trust and con dence. Many of our agents are second or even third
generation agents, which says a lot about the relationships we forge at AIA. We always place our agents’ needs rst and
treat them like family, and it shows. As AIA continues to expand its family of partner agents across the country, we will
continue to innovate with the most exible, personalized services available. Our goal is to empower you with the
con dence, expertise and stability to grow your business. Our commitment is to provide you with the resources you
need from a trusted, proven partner that is there every step of the way.




                                                                                                                         /
                                           Nationwide Network


                At AIA, we have a clearly de ned vision for our family of agents:
      Excellent service, extremely prudent agent selection and conservative underwriting.


The result has been AIA’s monumental growth as the only true national provider of bail bond surety products with direct
agents in every market where bail can be written. This national footprint gives our agents the resources they need to
better serve their customers – any time, any place. Additionally, by providing a true nationwide network, we have
empowered our agents with the ability to respond ef ciently and expand their business in ways that no other surety can
offer. We are committed to providing the most reliable service available, 24 hours a day, 7 days a week. To contact a
company representative, please call (800) 935-2245 at anytime.




                                                         
                                    Dedicated Account Management


                                                          
                                          Stability and Longevity


                                                         
                                    Advanced Technology Solutions




                                                         
                                             24/7 Agent Support


                                                         
                                            Nationwide Network


                                                                                                                    /
                                                 Experience and Knowledge




                                 Become an AIA Agent (/become-a-bail-agent /)


  Give us a call at (800) 935-2245 (http://"tel:(800) 935-2245") or click to learn more about
                       becoming an AIA Agent (/become-a-bail-agent/).




L AT E S T T W E E T S                                                    RECENT BLOG POSTS



                                                                                          A T R E E J U ST F E L L I N N E W YO R K
                AIA Surety (https://twitter.com/bailinsights)                             AND IT’S SOUND IS RESOUNDING
                                                                                          ( H T T P S : // W W W. A I A S U R E T Y. C O M / A -
                        Follow @bailinsights                                              T R E E -J U ST- F E L L- I N - N E W-YO R K-
                                                                                          AND-ITS-SOUND-IS-RESOUNDING-
                                                                          2/)

         150 days ago
                                                                          January 30,2020 - 2:54 pm
 a

         194 days ago
 a                                                                         b

                                                                              a  r
                                                                          (https://www.facebook.com/page

                                                                          Surety/138998973201)
                                                                             (https://twitter.com/BailIn
                                                                                 (https://www.youtube.co




                                      © Copyright 2005-2020 AIA Surety All Rights Reserved | 800.935.2245

              About AIA | Bail Resources | Bail FAQs | Contact | Terms and Conditions | Blog | Become an Agent




                                                                                                                                              /
